         Case 1:19-cv-00104-GSK Document 86             Filed 07/15/21     Page 1 of 2




           IN THE UNITED STATES COURT OF INTERNATIONAL TRADE


    DONG-A STEEL COMPANY,
                          Plaintiff,
                     and
    KUKJE STEEL CO., LTD.,                              Before: Hon. Gary S. Katzmann,
                          Consolidated Plaintiff,               Judge
                     v.                                 Consol. Court No. 19-00104
    UNITED STATES,
                          Defendant,
                     and
    ATLAS TUBE, SEARING INDUSTRIES,
    INDEPENDENCE TUBE CORPORATION,
    SOUTHLAND TUBE, INCORPORATED,
    and NUCOR TUBULAR PRODUCTS INC.,
                           Defendant-Intervenors.


                                       NOTICE OF APPEAL

        Notice is hereby given that Nucor Tubular Products Inc.,1 Defendant-Intervenor in the

above-named case, appeals to the United States Court of Appeals for the Federal Circuit from the

decision, order, and judgment of the U.S. Court of International Trade entered in this action,

Dong-A Steel Co. v. United States, Consol. Ct. No. 19-00104, slip op. 21-79 (Ct. Int’l Trade June

24, 2021), ECF No. 81; Judgment Order, Consol. Ct. No. 19-00104 (Ct. Int’l Trade June 24, 2021),

ECF No. 82.




1
        The corporate entities Independence Tube Corp. and Southland Tube, Inc., which were
divisions of Nucor Tubular Products Inc., have now been fully incorporated and subsumed into
Nucor Tubular Products Inc.
        Case 1:19-cv-00104-GSK Document 86   Filed 07/15/21    Page 2 of 2

Consol. Court No. 19-00104



                                         Respectfully submitted,

                                         /s/ Alan H. Price
                                         Alan H. Price, Esq.
                                         Robert E. DeFrancesco, III, Esq.
                                         Enbar Toledano, Esq.
                                         Jake R. Frischknecht, Esq.

                                         Counsel for Nucor Tubular Products Inc.

Dated: July 15, 2021




                                     2
